IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






PD-0966-05


JOSE PENA, Appellant

v.


THE STATE OF TEXAS





On Discretionary Review from
the Tenth Court of Appeals

Leon County



Womack, J., filed a concurring opinion.


	Because I agree with the principle that appellate courts should give the parties notice of,
and an opportunity to brief, issues that no party has raised on appeal, (1) I join the judgment of the
Court.
	I also agree with the principle that courts should avoid the decision of constitutional
issues that are not necessary to the resolution of cases. But, because I do not agree with the
Court's discussion of the relationship of that principle to the former principle (ante at Part II), I
do not join the opinion of the Court.

Filed April 26, 2006.
Publish.
1.  See Montanez v. State, --- S.W.3d ---, --- (Tex. Cr. App., PD-894-04, decided today) (Womack, J.,
dissenting).